 

Exhibit 10.11

 

GUARANTY OF RECOURSE OBLIGATIONS

 

THIS GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
December 1, 2016, by BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation (“Guarantor”), in favor of METLIFE HCMJV 1 REIT, LLC, a Delaware
limited liability company (“Lender”), with reference to the following facts:

 

RECITALS

 

A.           Lender has agreed to make a loan (the “Loan”) in the principal
amount of $51,000,000.00 to BR ROSWELL, LLC, a Delaware limited liability
company (“Borrower”), pursuant to that certain Loan Agreement (together with all
extensions, renewals, modifications, restatements and amendments thereof, the
“Loan Agreement”) of even date herewith by and between Lender and Borrower,
which Loan will be evidenced by that certain Promissory Note of even date
herewith (together with all extensions, renewals, modifications, restatements
and amendments thereof, the “Note”) to be executed by Borrower and payable to
Lender. The Note is to be secured by, among other things, a Deed to Secure Debt,
Security Agreement and Fixture Filing of even date herewith granted by Borrower
to Lender, which is to be recorded in the Official Records of Fulton County,
Georgia (together with all extensions, renewals, modifications, restatements and
amendments thereof, the “Security Instrument”). The Security Instrument will
encumber a fee estate in certain real property located in the City of Roswell,
County of Fulton, State of Georgia as described therein (the “Property”).

 

B.           It is a condition to Lender making the Loan to Borrower that
Guarantor execute this Guaranty.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and in order to induce Lender
to make the Loan to Borrower, Guarantor hereby agrees, in favor of Lender, as
follows:

 

Section 1.     Definitions and Construction.

 

(a)          Definitions. The following terms, as used in this Guaranty, shall
have the following meanings:

 

(i)          “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11
U.S.C.), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

 

(ii)         “Guaranteed Obligations” means (A) indefeasible payment and
performance by Borrower of any and all obligations and liabilities of any kind
or character owed by Borrower to Lender under: (x) the Unsecured Indemnity
Agreement of even date herewith executed by Borrower and Guarantor, and
(y) Section 12.20 of the Loan Agreement (together with any damages, losses,
costs, or expenses, including reasonable attorneys’ fees and costs, suffered by
Lender as a result of a breach by Borrower of such obligations) (such amounts
under subsections (x) and (y) of this Section 1(a)(ii) being herein called the
“Performance Sums”) plus (B) interest at the Default Rate (as defined in the
Loan Agreement) which accrues on the Performance Sums from the date of written
demand for payment under this Guaranty from Lender to Guarantor until the
Performance Sums are paid in full plus (C) all costs, including, without
limitation, all reasonable attorneys’ fees and expenses incurred by Lender in
connection with collection of the Guaranteed Obligations.

 

 1GUARANTY OF RECOURSE OBLIGATIONS

 

 

(iii)        “Loan Documents” shall have the same meaning as in the Loan
Agreement.

 

(iv)        “Secured Indebtedness” shall have the same meaning as in the Loan
Agreement.

 

(b)          Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Loan Documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable. Neither this Guaranty nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Guarantor, whether under
any rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantor, Lender, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Lender and Guarantor.

 

Section 2.    Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender, as and for Guarantor’s own debt, until
full and final performance and indefeasible payment thereof has been made,
payment and performance of the Guaranteed Obligations, in each case when and as
the same shall become due and/or payable, it being the intent of Guarantor that
the guaranty set forth herein shall be a guaranty of payment and performance and
not a guaranty of collection.

 

Section 3.    Performance Under This Guaranty. In the event of default by
Borrower in payment or performance of the Guaranteed Obligations, or any part
thereof, when such Guaranteed Obligations are due to be paid or performed by
Borrower, Guarantor shall immediately pay or perform the Guaranteed Obligations
then due in full without notice or demand, and if not paid within ten (10) days
after demand therefor, shall bear interest from the date of such demand until
paid in full at the rate equal to the Default Rate, without duplication of the
interest provided in Section 1(a)(ii) hereof.

 

Section 4.    Primary Obligations. This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and irrevocable guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of the Loan Documents. Each Person (as
defined in the Loan Agreement) executing this Guaranty as Guarantor agrees that
it is directly, jointly and severally with any and all other guarantors of the
Guaranteed Obligations, liable to Lender, that the obligations of Guarantor
hereunder are independent of the obligations of Borrower or any other guarantor,
and that a separate action may be brought against each Person signing as
Guarantor whether such action is brought against Borrower or any other guarantor
or whether Borrower or any such other guarantor is joined in such action.
Guarantor agrees that its liability hereunder shall be immediate and shall not
be contingent upon the exercise or enforcement by Lender of whatever remedies it
may have against Borrower or any other guarantor, or the enforcement of any lien
or realization upon any security Lender may at any time possess. Guarantor
agrees that any release which may be given by Lender to Borrower or any other
guarantor shall not release Guarantor. Guarantor consents and agrees that Lender
shall be under no obligation to marshal any assets of Borrower or any other
guarantor in favor of Guarantor, or against or in payment of any or all of the
Guaranteed Obligations.

 

 2GUARANTY OF RECOURSE OBLIGATIONS

 

 

Section 5.     Waivers.

 

(a)          Guarantor absolutely, unconditionally, knowingly, and expressly
waives:

 

(i)          (A) Notice of acceptance hereof; (B) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (C) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor’s right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(E) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; (F) notice
of any event of default under the Loan Documents; and (G) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under any Loan Document to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.

 

(ii)         Guarantor’s right by statute or otherwise to require Lender to
institute suit against Borrower or to exhaust any rights and remedies which
Lender has or may have against Borrower or any collateral for the Guaranteed
Obligations provided by Borrower, Guarantor or any third party. In this regard,
Guarantor agrees that it is bound to the payment of all Guaranteed Obligations,
whether now existing or hereafter accruing, as fully as if such Guaranteed
Obligations were directly owing to Lender by Guarantor. Guarantor further waives
any defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of Borrower or by reason of the cessation from
any cause whatsoever of the liability of Borrower in respect thereof.

 

(iii)        (A) Any rights to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to Lender; (B)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (C) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, arising by reason of: the impairment
or suspension of Lender’s rights or remedies against Borrower; the alteration by
Lender of the Guaranteed Obligations; any discharge of the Guaranteed
Obligations by operation of law as a result of Lender’s intervention or
omission; or the acceptance by Lender of anything in partial satisfaction of the
Guaranteed Obligations; (D) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder; and (E) any right by statute or otherwise to terminate or revoke this
Guaranty.

 

(b)          Guarantor absolutely, unconditionally, knowingly, and expressly
waives any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by Lender; or (ii) any election by
Lender under Bankruptcy Code Section 1111(b) to limit the amount of, or any
collateral securing, its claim against Borrower.

 

(c)          Guarantor waives all rights and defenses that Guarantor may have
because some of the Guaranteed Obligations are secured by real property. This
means, among other things:

 

 3GUARANTY OF RECOURSE OBLIGATIONS

 

 

(i)          Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower for the Guaranteed
Obligations; and

 

(ii)         If Lender forecloses on any real property collateral pledged by
Borrower for the Guaranteed Obligations: (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; and (B) Lender
may collect from Guarantor even if Lender, by foreclosing on the real property
collateral pledged by Borrower for the Guaranteed Obligations, has destroyed any
right Guarantor may have to collect from Borrower.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property.

 

If any of the Guaranteed Obligations at any time are secured by a mortgage, deed
to secure debt or deed of trust upon real property, Lender may elect, in its
sole discretion, upon a default with respect to the Guaranteed Obligations, to
foreclose such mortgage, deed to secure debt or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing the Loan
Documents, without diminishing or affecting the liability of Guarantor hereunder
except to the extent the Guaranteed Obligations are repaid with the proceeds of
such foreclosure. Understanding that Guarantor is hereby relinquishing a defense
to the enforceability of the Loan Documents, Guarantor hereby waives any right
to assert against Lender any defense to the enforcement of the Loan Documents,
whether denominated “estoppel” or otherwise, based on or arising from an
election by Lender nonjudicially to foreclose any such mortgage, deed to secure
debt or deed of trust. Guarantor understands that the effect of the foregoing
waiver may be that Guarantor might have liability hereunder for amounts with
respect to which Guarantor may be left without rights of subrogation,
reimbursement, contribution, or indemnity against Borrower or other guarantors
or sureties.

 

(d)          Guarantor hereby absolutely, unconditionally, knowingly, and
expressly waives, until such time as the Secured Indebtedness and any applicable
Guaranteed Obligations have been indefeasibly paid in full pursuant to the terms
hereof: (i) any right of subrogation Guarantor has or may have as against
Borrower with respect to the Guaranteed Obligations; (ii) any right to proceed
against Borrower or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims, whether
direct or indirect, liquidated or contingent, whether arising under express or
implied contract or by operation of law, which Guarantor may now have or
hereafter have as against Borrower with respect to the Guaranteed Obligations;
and (iii) any right to proceed or seek recourse against or with respect to any
property or asset of Borrower.

 

(e)          Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor hereby absolutely, knowingly,
unconditionally, and expressly (i) agrees that Guarantor shall be and remain
liable, to the fullest extent permitted by applicable law, for those portions of
any deficiency remaining after foreclosure of any mortgage, deed to secure debt
or deed of trust securing the Secured Indebtedness that are Guaranteed
Obligations, whether or not the liability of Borrower or any other obligor for
such portions of such deficiency is barred or discharged pursuant to any statute
or judicial decision and (ii) waives any defenses to collection of such
deficiency from Guarantor arising under O.C.G.A Section 44-14-161.

 

Section 6.    Releases. Subject to the terms of Section 8.1 of the Loan
Agreement, Guarantor consents and agrees that, without notice to or by Guarantor
and without affecting or impairing the obligations of Guarantor hereunder,
Lender may, by action or inaction:

 

 4GUARANTY OF RECOURSE OBLIGATIONS

 

 

(a)          compromise, settle, extend the duration or the time for the payment
of, or discharge the performance of, or may refuse to or otherwise not enforce
this Guaranty, the other Loan Documents, or any part thereof, with respect to
Borrower or any other Person;

 

(b)          release Borrower or any other Person or grant other indulgences to
Borrower or any other Person in respect thereof;

 

(c)          amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or

 

(d)          release or substitute any other guarantor, if any, of the
Guaranteed Obligations, or enforce, exchange, release, or waive any security for
the Guaranteed Obligations or any other guaranty of the Guaranteed Obligations,
or any portion thereof.

 

Section 7.    Obligations Unaffected. Guarantor hereby agrees that its
obligations under this Guaranty shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of Guarantor:

 

(a)          The dissolution, insolvency, or bankruptcy of Borrower, Guarantor,
or any other party at any time liable for the payment of any or all of the
Secured Indebtedness;

 

(b)          Any payment by Borrower or any other party to Lender is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason Lender is required to refund any payment or pay the amount
thereof to someone else;

 

(c)          The non-perfection of any security interest or lien securing any or
all of the Secured Indebtedness;

 

(d)          Any impairment of any collateral securing any or all of the Secured
Indebtedness;

 

(e)          The failure of Lender to sell any collateral securing any or all of
the Secured Indebtedness in a commercially reasonable manner or as otherwise
required by law;

 

(f)          Any change in the corporate existence, structure, or ownership of
Borrower; or

 

(g)          Any other circumstance which might otherwise constitute a defense
available to, or discharge of, Borrower or Guarantor, or any other party liable
for any or all of the Secured Indebtedness or the Guaranteed Obligations other
than the indefeasible payment in full of the Guaranteed Obligations pursuant to
the terms hereof.

 

Section 8.    No Election. Lender shall have all of the rights to seek recourse
against Guarantor to the fullest extent provided for herein, and no election by
Lender to proceed in one form of action or proceeding, or against any party, or
on any obligation, shall constitute a waiver of Lender’s right to proceed in any
other form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
by such action or proceeding.

 

 5GUARANTY OF RECOURSE OBLIGATIONS

 

 

Section 9.   Indefeasible Payment. The Guaranteed Obligations and the Secured
Indebtedness shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to Lender are no longer subject to any
right on the part of any Person, including Borrower, Borrower as a debtor in
possession, or any trustee (whether appointed under the Bankruptcy Code or
otherwise) of any of Borrower’s assets to invalidate or set aside such payments
or to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Until such full and final
performance and indefeasible payment of the Guaranteed Obligations whether by
Guarantor or Borrower, Lender shall have no obligation whatsoever to transfer or
assign its interest in the Loan Documents to Guarantor. In the event that, for
any reason, any portion of such payments to Lender is set aside or restored,
whether voluntarily or involuntarily, after the making thereof, then the
obligation intended to be satisfied thereby shall be revived and continued in
full force and effect as if said payment or payments had not been made, and
Guarantor shall, to the extent that such payment or payments constitute
Guaranteed Obligations, be liable for the full amount Lender is required to
repay plus any and all costs and expenses (including attorneys’ fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
paid by Lender in connection therewith.

 

Section 10. Financial Condition of Borrower. Guarantor represents and warrants
to Lender that Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor further represents and warrants to Lender that Guarantor has read and
understands the terms and conditions of the Loan Documents. Guarantor hereby
covenants that Guarantor will continue to keep informed of Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations.

 

Section 11.  Representations, Warranties and Covenants. Guarantor represents and
warrants to and agrees with Lender as follows:

 

(a)          Guarantor has the power and authority and legal right to execute,
deliver and perform its obligations under this Guaranty. This Guaranty
constitutes the legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditors’ rights and the availability of equitable remedies.

 

(b)          The execution, delivery, and performance by Guarantor of this
Guaranty do not and will not violate or conflict with any law, rule, or
regulation or any order, writ, injunction, or decree of any court, governmental
authority or agency, or arbitrator and do not and will not conflict with, result
in a breach of, or constitute a default under, or result in the imposition of
any lien upon any assets of Guarantor pursuant to the provisions of Guarantor’s
corporate charter, bylaws, partnership agreement, operating agreement or other
organizational documents of Guarantor, or any indenture, mortgage, deed to
secure debt, deed of trust, security agreement, franchise, permit, license, or
other instrument or agreement to which Guarantor or its properties are bound.

 

(c)          No authorization, approval, or consent of, and no filing or
registration with, any court, governmental authority, or third party is
necessary for the execution, delivery, or performance by Guarantor of this
Guaranty or the validity or enforceability hereof.

 

 6GUARANTY OF RECOURSE OBLIGATIONS

 

 

(d)          The value of the consideration received and to be received by
Guarantor as a result of Lender making extensions of credit to Borrower and
Guarantor executing and delivering this Guaranty is reasonably worth at least as
much as the liability and obligations of Guarantor hereunder, and such liability
and obligations and such extensions of credit have benefited and may reasonably
be expected to benefit Guarantor directly and indirectly.

 

(e)          Guarantor has, independently and without reliance upon Lender and
based upon such documents and information as Guarantor has deemed appropriate,
made its own analysis and decision to enter into this Guaranty.

 

(f)           Except as may have been previously disclosed in writing to Lender,
there is no action, proceeding or investigation pending or, to the knowledge of
Guarantor, threatened or affecting Guarantor, which may materially adversely
affect Guarantor’s ability to fulfill Guarantor’s obligations under this
Guaranty. There are no judgments or orders for payment of money against
Guarantor. Guarantor is not in default under any agreement which default may
materially adversely affect Guarantor’s ability to fulfill Guarantor’s
obligations under this Guaranty. Guarantor shall, within five (5) business days
after receipt thereof, deliver to Lender copies of any notices of default served
on Guarantor pursuant to the terms of any agreement to which Guarantor is a
party that would have a material adverse effect upon Guarantor’s ability to
fulfill Guarantor’s obligations under this Guaranty or impair Lender’s security
under the Loan Documents.

 

(g)          Guarantor covenants and agrees that, as long as the Secured
Indebtedness or the Guaranteed Obligations or any part thereof is outstanding:

 

(i)          Guarantor will furnish to Lender as soon as available, and in any
event within ninety (90) days after the end of each fiscal year of Guarantor,
beginning with the fiscal year ending December 31, 2016, (i)  an annual balance
sheet and profit and loss statement of Guarantor, in the form required by
Lender, prepared and certified by Guarantor, or if required by Lender following
an Event of Default (as defined in the Loan Agreement), audited financial
statements for Guarantor, prepared by an independent certified public accountant
reasonably acceptable to Lender (and for these purposes, BDO USA, LLP is hereby
deemed approved by Lender; provided, however, in the event Lender reasonably
determines that such accountant is no longer acceptable, such audited financial
statements shall be prepared by an independent certified public account that is
then reasonably acceptable to Lender), and (ii) a certificate of Guarantor to
Lender (A) stating that no default under this Guaranty and no event which with
notice or lapse of time or both would be a default under this Guaranty has
occurred and is continuing, or if in Guarantor’s opinion a default under this
Guaranty has occurred and is continuing, a statement as to the nature thereof
and (B) disclosing and certifying as to all material changes in Guarantor’s debt
or net worth or otherwise certifying that there has been no material change in
Guarantor’s debt or net worth since the previous financial statement delivered
to Lender.

 

(ii)         Guarantor will furnish promptly to Lender written notice of the
occurrence of any default under this Guaranty.

 

(iii)        Guarantor will furnish promptly to Lender such additional
information concerning Guarantor as Lender may request.

 

 7GUARANTY OF RECOURSE OBLIGATIONS

 

 

(iv)        Guarantor will obtain at any time and from time to time all
authorizations, licenses, consents or approvals as shall now or hereafter be
necessary or desirable under all applicable laws or regulations or otherwise in
connection with the execution, delivery and performance of this Guaranty and
will promptly furnish copies thereof to Lender.

 

(v)         Except for transfers permitted under the Loan Agreement and the
other Loan Documents, Guarantor will at all times own directly or indirectly and
free and clear of all liens and encumbrances whatsoever at least the same
percentage interest in Borrower, if any, as its owns directly or indirectly on
the date hereof.

 

Section 12.   Subordination.

 

(a)          Guarantor hereby agrees that the Subordinated Indebtedness (as
hereinafter defined) is deferred, postponed in favor of and subordinated to, and
shall be junior in right of payment to, the prior indefeasible payment in full,
in cash, of the Guaranteed Obligations, the Secured Indebtedness and
satisfaction of all obligations of Borrower to Lender under the Loan Documents.
In this regard, no payment of any kind whatsoever shall be made with respect to
the Subordinated Indebtedness until the Guaranteed Obligations and the Secured
Indebtedness have been indefeasibly paid in full. Until payment in full of the
Guaranteed Obligations and the Secured Indebtedness, Guarantor agrees not to
accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file a proof of claim and to vote thereon in connection with any proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one Person,
Guarantor agrees that until such payment in full of the Guaranteed Obligations
and the Secured Indebtedness, (a) no one of them shall accept payment from the
others by way of contribution on account of any payment made hereunder by such
party to Lender, (b) no one of them will take any action to exercise or enforce
any rights to such contribution, and (c) if any of the Persons constituting
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of the Persons constituting Guarantor or for any
contribution by the others of the Persons constituting Guarantor for payment
made hereunder by the recipient to Lender, the same shall be delivered to Lender
in the form received, endorsed or assigned as may be appropriate for application
on account of, in such order and manner as Lender may determine in its sole
discretion, or as security for, the Guaranteed Obligations and until so
delivered, shall be held in trust for Lender as security for the Guaranteed
Obligations. Upon the request of Lender, Guarantor shall execute, deliver, and
endorse to Lender such documents and instruments as Lender may request to
perfect, preserve, and enforce its rights hereunder. For purposes of this
Guaranty, the term “Subordinated Indebtedness” means all indebtedness,
liabilities, and obligations of Borrower to Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or whether the obligations of Borrower thereon are direct, indirect,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such indebtedness, liabilities, or obligations are
evidenced by a note, contract, open account, or otherwise, and irrespective of
the Person or Persons in whose favor such indebtedness, obligations, or
liabilities may, at their inception, have been, or may hereafter be created, or
the manner in which they have been or may hereafter be acquired by Guarantor;
provided, however, that the term “Subordinated Indebtedness” shall not mean or
include any distributions payable to Borrower’s direct or indirect owners
pursuant to the applicable organizational documents.

 

 8GUARANTY OF RECOURSE OBLIGATIONS

 

 

(b)          Guarantor agrees that any and all liens, security interests,
judgment liens, charges, or other encumbrances upon Borrower’s assets securing
payment of any Subordinated Indebtedness shall be and remain inferior and
subordinate to (i) any and all liens, security interests, judgment liens,
charges, or other encumbrances upon Borrower’s assets securing payment of the
Secured Indebtedness or any part thereof, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attached and (ii) satisfaction of all obligations of Borrower to
Lender under the Loan Documents. Without the prior written consent of Lender
until the Secured Indebtedness has been indefeasibly paid in full, Guarantor
shall not (i) file suit against Borrower or exercise or enforce any other
creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester, or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, security interests, collateral
rights, judgments or other encumbrances held by Guarantor on assets of Borrower.

 

(c)          In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving
Borrower as debtor, Lender shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee or other court custodian all dividends, distributions, and payments made
in respect of the Subordinated Indebtedness. Lender may apply any such
dividends, distributions, and payments against the Guaranteed Obligations in
such order and manner as Lender may determine in its sole discretion. Upon the
occurrence of any such event described in the first sentence of this subsection
9(c), Guarantor hereby appoints Lender as Guarantor’s attorney-in-fact, which
appointment is coupled with an interest and is irrevocable, to enable Lender to
act in the place of Guarantor with respect to (i) any claim under the
Subordinated Indebtedness or (ii) the receipt of any such dividends,
distributions and payments.

 

(d)          Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

 

Section 13.  Payments; Application. All payments to be made hereunder by
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without deduction (whether for taxes or otherwise) or offset. All payments made
by Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys’ fees and expenses and attorneys’ fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred by Lender in enforcing this Guaranty or in collecting the Guaranteed
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Lender to the extent the same constitute Guaranteed Obligations;
and third, to the balance of the Guaranteed Obligations.

 

Section 14.  Attorneys’ Fees and Costs. Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees (including attorneys’ fees incurred pursuant to
proceedings arising under the Bankruptcy Code) and all other costs and expenses
which may be incurred by Lender in the enforcement of this Guaranty (including
those brought relating to proceedings pursuant to 11 U.S.C.) or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guaranteed Obligations (or any security therefor), whether or not suit is
brought. Notwithstanding any provision to the contrary contained herein,
Lender’s right to receive reimbursement of legal fees, attorney fees, reasonable
attorneys’ fees, or similar language shall be deemed to mean Lender’s reasonable
attorneys’ fees actually incurred and such provision shall not be subject to the
statutory presumption contained in O.C.G.A. Section 13-1-11.

 

Section 15.  Notices. All notices or demands by Guarantor or Lender to the other
relating to this Guaranty shall be in writing and either personally served or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by recognized courier service which provides return receipts, and shall be
deemed delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this Section, such writing shall
be sent as follows:

 

 9GUARANTY OF RECOURSE OBLIGATIONS

 

 

If to Lender: MetLife HCMJV 1 REIT, LLC   c/o MetLife Real Estate Investors  
One Alliance Center   3500 Lenox Road NE, Suite 1800   Atlanta, GA  30326  
Attn:  Officer in Charge   Re: Roswell City Walk Apartments     And to: MetLife
HCMJV 1 REIT, LLC   c/o MetLife Real Estate Investors   One Alliance Center  
3500 Lenox Road NE, Suite 1800   Atlanta, GA  30326   Attention:  Regional
Associate General Counsel   Re: Roswell City Walk Apartments     And to: MetLife
HCMJV 1 REIT, LLC   c/o MetLife Investment Advisors, LLC   One MetLife Way,  
Whippany, NJ 07981-1449   Attention:  Associate General Counsel – MIM Unit
Investments Law   Re: Roswell City Walk Apartments     If to Guarantor: Bluerock
Residential Growth REIT, Inc.   c/o Bluerock Real Estate, LLC   712 Fifth
Avenue, 9th Floor   New York, NY  10019   Attention:  Michael Konig     with a
copy to: Kaplan Voekler Cunningham & Frank PLC   1401 East Cary Street  
Richmond, Virginia 23219   Attention:  S. Edward Flanagan, Esq.

 

Section 16.   Cumulative Remedies; Other Liability of Guarantor or Borrower.

 

(a)          No remedy under this Guaranty or under any Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given hereunder or
under any Loan Document, and those provided by law or in equity. No delay or
omission by Lender to exercise any right under this Guaranty shall impair any
such right nor be construed to be a waiver thereof. No failure on the part of
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

(b)          If Guarantor becomes liable for any indebtedness owing by Borrower
to Lender by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be in addition to any and all other rights that Lender
may ever have against Guarantor.

 

 10GUARANTY OF RECOURSE OBLIGATIONS

 

 

Section 17.  Severability of Provisions. If any provision of this Guaranty is
for any reason held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Guaranty.

 

Section 18.  Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by both Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.

 

Section 19.  Successors and Assigns. This Guaranty shall be binding upon
Guarantor’s successors, and permitted assigns and shall inure to the benefit of
the successors and assigns of Lender; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its duties hereunder without Lender’s
prior written consent. Any assignment without the consent of Lender shall be
absolutely void. In the event of any assignment or other transfer of rights by
Lender, the rights and benefits herein conferred upon Lender shall automatically
extend to and be vested in such assignee or other transferee.

 

Section 20.  No Third-Party Beneficiary. This Guaranty is intended solely for
the benefit of Lender and its successors and assigns, and no third party shall
have any rights or interest in this Guaranty.

 

Section 21.  Choice of Law and Venue. The validity of this Guaranty, its
construction, interpretation, and enforcement, and the rights of Guarantor and
Lender, shall be determined under, governed by, and construed in accordance with
the internal laws of the State of Georgia, without regard to principles of
conflicts of law. To the maximum extent permitted by law, Guarantor hereby
agrees that all actions or proceedings arising in connection with this Guaranty
may be tried and determined in the state and federal courts located in the
County of Fulton, State of Georgia, or, at the sole option of Lender, in any
other court in which Lender shall initiate legal or equitable proceedings and
which has subject matter jurisdiction over the matter in controversy. To the
maximum extent permitted by law, Guarantor hereby expressly waives any right it
may have to assert the doctrine of forum non conveniens or to object to venue to
the extent any proceeding is brought in accordance with this Section.

 

Section 22.  Waiver of Jury Trial. To the maximum extent permitted by law, each
of Lender and Guarantor hereby absolutely, knowingly, unconditionally, and
expressly waives any right to trial by jury of any action, cause of action,
claim, demand, or proceeding arising under or with respect to this Guaranty, or
in any way connected with, related to, or incidental to the dealings of
Guarantor and Lender with respect to this Guaranty, or the transactions related
hereto, in each case whether now existing or hereafter arising, and whether
sounding in contract, tort, or otherwise. To the maximum extent permitted by
law, each of Lender and Guarantor hereby agrees that any such action, cause of
action, claim, demand, or proceeding shall be decided by a court trial without a
jury and that each of Guarantor and Lender may file an original counterpart of
this Section with any court or other tribunal as written evidence of the consent
of Lender and Guarantor to the waiver of the right to trial by jury.

 

 11GUARANTY OF RECOURSE OBLIGATIONS

 

 

Section 23.  Understandings With Respect to Waivers and Consents. Guarantor
warrants and agrees that each of the waivers and consents set forth are made
after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
a defense or right may diminish, destroy, or otherwise adversely affect rights
which Guarantor otherwise may have against the Borrower, or against any
collateral, and that, under the circumstances the waivers and consents herein
given are reasonable and not contrary to public policy or law. If any of the
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

 

Section 24.  Counterparts. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

Section 25.  Statute of Limitations. Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by Borrower or
others (including Guarantor), with respect to any of the Secured Indebtedness or
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against Lender shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

Section 26.  Material Inducement; No Conditions to Effectiveness. Guarantor
recognizes that Lender is relying upon this Guaranty and the undertakings of
Guarantor hereunder in making extensions of credit to Borrower and further
recognizes that the execution and delivery of this Guaranty is a material
inducement to Lender in making extensions of credit to Borrower. Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 12GUARANTY OF RECOURSE OBLIGATIONS

 

 

IN WITNESS WHEREOF, THIS GUARANTY OF RECOURSE OBLIGATIONS has been duly executed
by the Guarantor as of the day and year first above written.

 

  GUARANTOR:       BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation         By: /s/ Michael Konig   Name: Michael Konig   Title:
Authorized Signatory

 

Signature Page 



GUARANTY OF RECOURSE OBLIGATIONS

